Citation Nr: 0310416	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for hearing loss 
as due to an undiagnosed illness. 

2.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for a skin 
disorder as due to an undiagnosed illness.

3.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for sprue colitis 
as due to an undiagnosed illness

4.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for loss of vision 
as due to an undiagnosed illness.

5.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for tinnitus.

6.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for headaches as 
due to an undiagnosed illness.

7.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for cardiovascular 
signs as due to an undiagnosed illness.

8.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for a skeletal 
disorder as due to an undiagnosed illness.

 9.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for a mental 
condition, to include post traumatic stress syndrome (PTSD) 
and anxiety disorder.  

10.  Whether new and material has been submitted to reopen a 
claim of entitlement to service connection for chronic 
conjunctivitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1990 until May 
1991.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  In an unappealed March 1998 decision, the RO denied 
service connection for hearing loss, as due to an undiagnosed 
illness, a skin condition, as due to an undiagnosed illness, 
a condition claimed as loss of appetite, diarrhea, 
constipation and weight loss, as due to an undiagnosed 
illness, loss of vision, as due to an undiagnosed illness, 
tinnitus, headaches as due to an undiagnosed illness, 
cardiovascular signs as due to an undiagnosed illness, and 
muscle pain and cramps as due to an undiagnosed illness; that 
decision also found that new and material evidence had not 
been presented to reopen claims of entitlement to service 
connection for PTSD and chronic conjunctivitis.

3.  The evidence added to the record subsequent to the March 
1998 rating decision, when viewed in the context of the 
entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying service connection 
for hearing loss as due to an undiagnosed illness, a skin 
condition as due to an undiagnosed illness, a condition 
claimed as loss of appetite, diarrhea, constipation and 
weight loss as due to an undiagnosed illness, loss of vision 
as due to an undiagnosed illness, tinnitus, headaches as due 
to an undiagnosed illness, cardiovascular signs as due to an 
undiagnosed illness, and muscle pain and cramps as due to an 
undiagnosed illness, and also denying the veteran's request 
to reopen his claim of entitlement to service connection for 
a PTSD and conjunctivitis is final.  38 U.S.C.A. §§ 7104, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  The evidence received subsequent to the March 1998 rating 
decision is not new and material, and the requirements to 
reopen claims of entitlement to service connection for 
hearing loss as due to an undiagnosed illness, a skin 
condition as due to an undiagnosed illness, a condition 
claimed as loss of appetite, diarrhea, constipation and 
weight loss as due to an undiagnosed illness, loss of vision 
as due to an undiagnosed illness, tinnitus, headaches as due 
to an undiagnosed illness, cardiovascular signs as due to an 
undiagnosed illness, muscle pain and cramps as due to an 
undiagnosed illness, PTSD and conjunctivitis have not been 
met.  38 U.S.C.A. §§ 5108, 7105, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002) was enacted.  The legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A March 2001 letter apprised the veteran of the information 
and evidence he needed to submit to substantiate his claim, 
as well as VA's development assistance.  Based on the above, 
the Board finds that the requirements under the VCAA with 
respect to the duty to notify have been satisfied in this 
case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as VA post 
service clinical reports.  Also of record are VA examination 
reports.  Additionally, several lay statements are associated 
with the claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Undiagnosed illnesses

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
during active service or not later than September 30, 2011 
and by history, physical examination and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117 (as amended by Veterans Education and 
Benefits Extension Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2002).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Analysis

I.  Hearing loss

As previously noted, in a March 1998 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for hearing loss as due to an undiagnosed illness.  
The veteran did not timely appeal that determination and it 
became final.  See 38 U.S.C.A. § 7105.    

The evidence associated with the claims file at the time of 
the last final determination in March 1998 included service 
medical records dated from November 1990 to May 1991, and 
also included National Guard records.  Moreover, the RO 
considered VA outpatient treatment reports dated from 1993 to 
1997, as well as VA examination reports dated in March 1992 
and February 1997.  The claim was denied because, although 
the veteran's March 1991 separation examination contained 
audiometric findings consistent with hearing loss, post-
service examinations in March 1992 and February 1997 were 
negative for any hearing impairment.  Thus, there was no 
current disability, and the claim was denied.  

The competent medical evidence associated with the claims 
file subsequent to the March 1998 rating decision includes a 
VA examination report dated in July 2001.  That examination 
report revealed that the veteran's hearing was within normal 
limits.  No other evidence of record submitted after the 
March 1998 rating decision contradicts that finding.

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, a 
July 2001 VA audiological examination report was associated 
with the claims file subsequent to the last final prior 
denial by the RO in March 1998.  
Although such report was not previously of record, it is not 
"new" under 38 C.F.R. § 3.156.  The reason for this is that 
the July 2001 VA examination report reveals normal hearing.  
Such a finding was already of record, and indeed was the 
basis of the last prior final denial in March 1998.  Thus, 
such evidence is cumulative and redundant, and thus fails to 
satisfy the "new" requirement under 38 C.F.R. § 3.156(a).  

In addition to being cumulative and redundant, the July 2001 
VA examination report added to the record subsequent to the 
March 1998 rating decision does not support the veteran's 
claim of entitlement to service connection for hearing loss.   
To be material, the evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (emphasis 
added).  The basis of the RO's denial in March 1998 was that 
the evidence did not establish a current hearing disability.   
That evidence remains lacking in this case.  As the 
additional evidence does not reveal a current disability, it 
does not bear directly and substantially upon the specific 
matter under consideration, and as such, the evidence is not 
"material" under 38 C.F.R. § 3.156(a).  

In conclusion, the Board finds that the evidence received 
subsequent to March 1998 is not new and material and does not 
serve as a basis for reopening the claim of entitlement to 
service connection for hearing loss.  Until the appellant 
meets his threshold burden of submitting new and material 
evidence in order to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Skin disorder

As previously noted, in a March 1998 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a skin condition as due to an undiagnosed 
illness.  The veteran did not timely appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.    

The evidence associated with the claims file at the time of 
the last final determination in March 1998 included service 
medical records dated from November 1990 to May 1991, and 
also included National Guard records.  Moreover, the RO 
considered VA outpatient treatment reports dated from 1993 to 
1997, as well as VA examination reports dated in January 
1997.  The claim was denied because there was no evidence of 
any in-service treatment for a skin condition so as to 
support a finding of direct service connection and because a 
post-service diagnosis of eczema constituted a known clinical 
diagnosis such as to obviate service connection under 38 
C.F.R. § 3.317(b) for an undiagnosed illness.

The competent medical evidence associated with the claims 
file subsequent to the March 1998 rating decision includes a 
VA examination report dated in July 2001.  That examination 
report contained diagnoses of chronic discoid lupus of the 
face and neurodermatitis.  No other evidence of record 
submitted after the March 1998 rating decision pertained to 
the veteran's skin claim.

The Board finds that the July 2001 VA examination report is 
not "new" within the meaning of 38 C.F.R. § 3.156(a).  That 
examination report merely revealed the existence of skin 
disorders.  That the veteran has a present skin disorder is 
not in dispute and therefore such findings do not further the 
veteran's claim.  Rather, such evidence is cumulative and 
redundant under 38 C.F.R. § 3.156(a).  

In addition to being cumulative and redundant, the July 2001 
VA examination report added to the record subsequent to the 
March 1998 rating decision does not support the veteran's 
claim of entitlement to service connection for a skin 
disorder as due to an undiagnosed illness.  The basis of the 
RO's denial in March 1998 was twofold.  First, the RO found 
that the record did not contain a competent etiological 
opinion stating that the veteran's current skin disorder 
related to his service, such as to allow for a grant on the 
basis of direct service connection.  Secondly, the RO found 
that, because the evidence contained a known clinical 
diagnosis, this precluded an award under 38 C.F.R. § 3.317(b) 
for an undiagnosed illness.  The evidence submitted 
subsequent to the March 1998 rating decision does not alter 
the factual bases for those findings.  Therefore, such 
evidence does not bear directly and substantially on the 
matter under consideration, which is a requirement of 
materiality.  Indeed, the July 2001 examination does not link 
the veteran's current skin diagnoses to his active service, 
and by including diagnoses of chronic discoid lupus of the 
face and neurodermatitis, that evidence actually serves to 
weaken the veteran's 38 C.F.R. § 3.317(b) claim, by providing 
additional known clinical diagnoses.  

In conclusion, the Board finds that the evidence received 
subsequent to March 1998 is not new and material and does not 
serve as a basis for reopening the claim of entitlement to 
service connection for a skin disorder.  Until the appellant 
meets his threshold burden of submitting new and material 
evidence in order to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III.  Sprue colitis 

As previously noted, in a March 1998 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a condition claimed as loss of appetite, 
diarrhea, constipation and weight loss as due to an 
undiagnosed illness.  The veteran did not timely appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.  

The evidence associated with the claims file at the time of 
the last final determination in March 1998 included service 
medical records dated from November 1990 to May 1991, and 
also included National Guard records.  Moreover, the RO 
considered VA outpatient treatment reports dated from 1993 to 
1997.  Such treatment reports revealed repeated complaints 
and treatment for gastrointestinal problems, notably diarrhea 
and weight loss.  A February 1997 report noted that the 
veteran probably had tropical sprue.  The claim was denied 
because there was no evidence of any in-service treatment for 
a gastrointestinal condition such as to support a finding of 
direct service connection and also because a post-service 
diagnosis of sprue constituted known clinical diagnosis such 
as to obviate service connection under 38 C.F.R. § 3.317(b) 
for an undiagnosed illness.

The competent medical evidence associated with the claims 
file subsequent to the March 1998 rating decision includes VA 
outpatient treatment reports dated from 1998 to 1999 and a VA 
examination report dated August 2001.  The VA outpatient 
treatment reports revealed gastrointestinal complaints in 
February 1999, May 1999 and August 1999.  The August 2001 VA 
examination contained a diagnosis of hiatal hernia.  

The Board finds that neither the VA outpatient treatment 
reports nor the August 2001 VA examination report are "new" 
within the meaning of 38 C.F.R. § 3.156(a).  Such evidence 
merely demonstrates the existence of gastrointestinal 
disorders, which have already been established.  Thus, such 
evidence is cumulative and redundant under 38 C.F.R. 
§ 3.156(a).  

In addition to being cumulative and redundant, the VA 
outpatient treatment reports dated in 1998 and 1999 and the 
August 2001 VA examination report added to the record 
subsequent to the March 1998 rating decision do not support 
the veteran's claim of entitlement to service connection for 
sprue colitis as due to an undiagnosed illness.  The basis of 
the RO's denial in March 1998 was twofold.  First, the RO 
found that the record did not establish that the veteran's 
current gastrointestinal disorder related to his service, 
such as to allow for a grant on the basis of direct service 
connection.  Secondly, the RO found that, because the 
evidence contained a known clinical diagnosis, this precluded 
an award under 38 C.F.R. § 3.317(b) for an undiagnosed 
illness.  The evidence submitted subsequent to the March 1998 
rating decision does not alter the factual bases for those 
findings.  Therefore, such evidence does not bear directly 
and substantially on the matter under consideration, which is 
a requirement of materiality.  Indeed, the August 2001 
examination does not link the veteran's current 
gastrointestinal diagnoses to his active service, and the 
diagnosis of hiatal hernia rendered at that time actually 
serves to weaken the veteran's 38 C.F.R. § 3.317(b) claim, by 
providing additional known clinical diagnoses.  

In conclusion, the Board finds that the evidence received 
subsequent to March 1998 is not new and material and does not 
serve as a basis for reopening the claim of entitlement to 
service connection for sprue colitis.  Until the appellant 
meets his threshold burden of submitting new and material 
evidence in order to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

IV.  Loss of vision

As previously noted, in a March 1998 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for loss of vision as due to an undiagnosed 
illness.  The veteran did not timely appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.  

The evidence associated with the claims file at the time of 
the last final determination in March 1998 included service 
medical records dated from November 1990 to May 1991, and 
also included National Guard records.  Moreover, the RO 
considered VA outpatient treatment reports dated from 1993 to 
1997.  

The service medical records were negative for any vision 
complaints, and physical examinations revealed no 
abnormalities.  Reports of medical history denied any vision 
problems.  Following service, a VA consultation sheet dated 
March 1993 noted complaints of blurred vision.  The veteran 
was diagnosed with visual error of refraction.  

The March 1998 rating decision denied the veteran's claim 
because there was no evidence of any in-service treatment for 
an opthamological problem such as to support a finding of 
direct service connection.  Moreover, it was noted that the 
diagnosis of refractive error of the eye was considered to be 
a mere congenital or developmental defect and not a disease 
or injury within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 3.303(c), 4.9 
(2002); Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases 
cited therein.  

The competent medical evidence associated with the claims 
file subsequent to the March 1998 rating decision included a 
VA examination report dated July 2001.  That examination 
report contained a diagnosis of refractive error.  No other 
evidence submitted subsequent to the last final March 1998 
rating decision pertained to the veteran's vision loss claim.  

The Board finds that the July 2001 VA examination report does 
not constitute "new" evidence as contemplated under 
38 C.F.R. § 3.156(a).  Such evidence merely demonstrates the 
existence of a vision disorder, which has already been 
established.  Thus, such evidence is cumulative and redundant 
under 38 C.F.R. § 3.156(a).  

In addition to being cumulative and redundant, the July 2001 
VA examination report added to the record subsequent to the 
March 1998 rating decision does not support the veteran's 
claim of entitlement to service connection for a loss of 
vision, either under a theory of direct service connection or 
as due to an undiagnosed illness.  As discussed earlier, the 
fundamental reason for the RO's denial in March 1998 was that 
the evidence contained a diagnosis of refractive error, which 
is not a compensable disability.  The evidence submitted 
subsequent to the March 1998 rating decision does not alter 
the factual basis for that finding.  Indeed, the July 2001 VA 
examination merely confirms the earlier diagnosis of 
refractive error.  As this evidence does not provide a basis 
upon which to establish a claim of entitlement of service 
connection, it does not bear directly and substantially on 
the matter under consideration.  Thus the newly submitted 
evidence is not "material" under 38 C.F.R. § 3.156.   

In conclusion, the Board finds that the evidence received 
subsequent to March 1998 is not new and material and does not 
serve as a basis for reopening the claim of entitlement to 
service connection for loss of vision, to include as due to 
undiagnosed illness.  Until the appellant meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

V.  Tinnitus

As previously noted, in a March 1998 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for tinnitus.  The veteran did not timely appeal 
that determination and it became final.  See 38 U.S.C.A. 
§ 7105.  

The evidence associated with the claims file at the time of 
the last final determination in March 1998 included service 
medical records dated from November 1990 to May 1991, and 
also included National Guard records.  Moreover, the RO 
considered VA outpatient treatment reports dated from 1993 to 
1997.  

The service medical records were negative for any complaints 
of tinnitus and the veteran denied any ear problems in 
reports of medical history.  Following service, VA outpatient 
treatment reports were similarly absent of any such 
complaints.  A VA examination in December 1991 noted a 
complaint of tinnitus, but no diagnosis was established.  
Upon VA examination in January 1997, examination of the ears 
was normal, and no diagnosis of tinnitus was rendered.

The competent medical evidence associated with the claims 
file subsequent to the March 1998 rating decision includes a 
VA examination report dated July 2001.  That examination 
report contained normal audiological findings.  No other 
evidence submitted subsequent to the last final March 1998 
rating decision pertained to the veteran's tinnitus claim.  

The Board finds that the July 2001 VA examination report does 
not constitute "new" evidence as contemplated under 
38 C.F.R. § 3.156(a).  That report revealed normal hearing.  
Such a finding was already of record, and essentially was the 
basis of the last prior final denial in March 1998.  Thus, 
such evidence is cumulative and redundant, and thus fails to 
satisfy the "new" requirement under 38 C.F.R. § 3.156(a).  

In addition to being cumulative and redundant, the July 2001 
VA examination report added to the record subsequent to the 
March 1998 rating decision does not support the veteran's 
claim of entitlement to service connection for tinnitus.  To 
be material, the evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (emphasis 
added).  The underlying basis of the RO's denial in March 
1998 was that the evidence did not establish a current 
hearing disability.   That evidence remains lacking in this 
case.  As the additional evidence does not reveal a current 
disability, it does not bear directly and substantially upon 
the specific matter under consideration, and as such, the 
evidence is not "material" under 38 C.F.R. § 3.156(a).  

In conclusion, the Board finds that the evidence received 
subsequent to March 1998 is not new and material and does not 
serve as a basis for reopening the claim of entitlement to 
service connection for tinnitus.  Until the appellant meets 
his threshold burden of submitting new and material evidence 
in order to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

VI.  Headaches 

As previously noted, in a March 1998 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for headaches as due to an undiagnosed illness.  
The veteran did not timely appeal that determination and it 
became final.  See 38 U.S.C.A. § 7105.    

The evidence associated with the claims file at the time of 
the last final determination in March 1998 included service 
medical records dated from November 1990 to May 1991, and 
also included National Guard records.  Moreover, the RO 
considered VA outpatient treatment reports dated from 1993 to 
1997.  The claim was denied because there was no evidence of 
any complaints, treatment or diagnoses pertaining to 
headaches either in service or following separation.   

The competent medical evidence associated with the claims 
file subsequent to the March 1998 rating decision includes a 
VA examination report dated in September 2001.  That 
examination report contained an essentially unremarkable 
diagnosis.  
No other evidence of record submitted after the March 1998 
rating decision pertained to the veteran's headache claim.

The Board finds that the September 2001 VA examination report 
is new within the meaning of 38 C.F.R. § 3.156(a).  The 
earlier evidence of record did not contain any neurological 
examinations.  Thus the September 2001 findings were not 
cumulative or redundant of other evidence associated with the 
claims file.  

While "new," the September 2001 VA examination is not 
"material," as contemplated under 38 C.F.R. § 3.156.  That 
evidence does not support the veteran's claim of entitlement 
to service connection for headaches as due to an undiagnosed 
illness, because it fails to establish the existence of a 
current disability.  Therefore, such evidence does not bear 
directly and substantially on the matter under consideration.  
Put another way, prior to the submission of the September 
2001 neurological examination, the evidence failed to 
demonstrate objective evidence of a headache disorder.  
Following submission of the September 2001 examination report 
such evidence was still lacking.  Therefore, such evidence, 
either considered by itself or in connection with the 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

In conclusion, the Board finds that the evidence received 
subsequent to March 1998 is not new and material and does not 
serve as a basis for reopening the claim of entitlement to 
service connection for headaches as due to an undiagnosed 
illness.  Until the appellant meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VII.  Cardiovascular signs

As previously noted, in a March 1998 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for cardiovascular signs as due to an undiagnosed 
illness.  The veteran did not timely appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.    

The evidence associated with the claims file at the time of 
the last final determination in March 1998 included service 
medical records dated from November 1990 to May 1991, and 
also included National Guard records.  Such service records 
failed to show any treatment for a cardiovascular condition, 
and the veteran denied any heart problems in reports of 
medical history.  Moreover, the RO considered VA outpatient 
treatment reports dated from 1993 to 1997.  Those reports did 
not demonstrate any complaints of treatment for a 
cardiovascular disorder.  On the basis of the absence of 
treatment for a heart cardiovascular condition, the claim was 
denied.   

The competent medical evidence associated with the claims 
file subsequent to the March 1998 rating decision includes a 
VA examination report dated in August 2001.  At that time, 
the veteran presented with complaints of occasional episodes 
of heart beats out of rhythm.  He also complained of 
associated dizziness.  Objective examination revealed a 
regular heart rhythm, with no ectopic beats and no audible 
extra sounds.  There was no sign of congestive heart failure 
and EKG and Holter testing yielded no diagnosis of cardiac 
arrhythmia.  No cardiovascular diagnosis was rendered.    

The Board finds that the August 2001 VA examination report 
does not constitute "new" evidence as contemplated under 
38 C.F.R. § 3.156(a).  The evidence of record prior to such 
examination failed to reveal a cardiovascular disorder.  
Following examination in August 2001, such evidence was still 
lacking from the claims file.  Thus, such evidence failed to 
contribute anything new to the veteran's claim and is 
therefore cumulative and redundant under 38 C.F.R. 
§ 3.156(a).  

In addition to being cumulative and redundant, the August 
2001 VA examination report added to the record subsequent to 
the March 1998 rating decision does not support the veteran's 
claim of entitlement to service connection for cardiovascular 
signs, either under a theory of direct service connection or 
as due to an undiagnosed illness.  As the additional evidence 
does not reveal a current disability, it does not bear 
directly and substantially upon the specific matter under 
consideration, and as such, the evidence is not "material" 
under 38 C.F.R. § 3.156(a).  

In conclusion, the Board finds that the evidence received 
subsequent to March 1998 is not new and material and does not 
serve as a basis for reopening the claim of entitlement to 
service connection for cardiovascular signs, to include as 
due to undiagnosed illness.  Until the appellant meets his 
threshold burden of submitting new and material evidence in 
order to reopen his claim, the benefit of the doubt doctrine 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

VIII.  Skeletal disorder 

As previously noted, in a March 1998 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a skeletal disorder (then characterized as 
muscle pain and cramps) as due to an undiagnosed illness.  
The veteran did not timely appeal that determination and it 
became final.  See 38 U.S.C.A. § 7105.    

The evidence associated with the claims file at the time of 
the last final determination in March 1998 included service 
medical records dated from November 1990 to May 1991, and 
also included National Guard records.  Such service records 
failed to show any treatment for a skeletal condition, and 
the veteran denied having painful joints in reports of 
medical history.  Moreover, the RO considered VA outpatient 
treatment reports dated from 1993 to 1997.  Those reports did 
not demonstrate any complaints of treatment for a skeletal 
disorder.  Based on such absence of treatment, the claim was 
denied.   

The competent medical evidence associated with the claims 
file subsequent to the March 1998 rating decision includes a 
VA examination report dated in July 2001.  The veteran 
presented with complaints of bilateral shoulder, hand, and 
knee joint pain and stiffness.  While x-ray evidence did 
reveal mild degenerative joint disease of the knees, 
shoulders and right hand, objective examination did not 
demonstrate fibromyalgia.    

The Board finds that the July 2001 VA examination report is 
new within the meaning of 38 C.F.R. § 3.156(a).  That 
examination contained diagnoses of degenerative joint disease 
which were not previously of record.  Thus the July 2001 
findings were not cumulative or redundant of other evidence 
associated with the claims file.  

While "new," the July 2001 VA examination is not 
"material," as contemplated under 38 C.F.R. § 3.156.  That 
evidence does not support the veteran's claim of entitlement 
to service connection for a skeletal disorder as due to an 
undiagnosed illness, because it establishes a known clinical 
diagnosis, precluding service connection under 38 C.F.R. § 
3.317(b).  Therefore, the July 2001 VA examination, either 
considered by itself or in connection with the evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In conclusion, the Board finds that the evidence received 
subsequent to March 1998 is not new and material and does not 
serve as a basis for reopening the claim of entitlement to 
service connection for a skeletal disorder as due to an 
undiagnosed illness.  Until the appellant meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IX.  Mental disorder, to include PTSD and anxiety disorder

The veteran's claim of entitlement to service connection for 
a mental condition, then characterized solely as PTSD, was 
first considered and denied by the RO in January 1993.  The 
veteran did not timely appeal that determination and it 
became final.  See 38 U.S.C.A. § 7105.  In March 1998, the RO 
denied the veteran's request to reopen that claim.  Again, no 
appeal was made, and as a result, the March 1998 rating 
action also became final.  

The evidence associated with the claims file at the time of 
the last final determination in March 1998 included service 
medical records dated from November 1990 to May 1991, and 
also included National Guard records.  Moreover, the RO 
considered VA outpatient treatment reports dated from 1993 to 
1997.  

Physical examinations during service were negative for any 
psychiatric disorders and the veteran denied nervous trouble 
in reports of medical history.  A treatment report dated 
April 1991 did note complaints of nightmares and trouble 
sleeping, but no mental disorder was diagnosed.  Following 
service, a VA examination dated March 1992 contained a 
diagnosis of adjustment disorder with anxiety features.  That 
examination report did not contain an etiological opinion 
linking that condition to service.   VA outpatient treatment 
reports contained diagnoses of PTSD.  However, the claim was 
not reopened in March 1998.  The RO at that time noted that 
the PTSD diagnoses were not validated by the VA examinations, 
and therefore were insufficient to establish the disability.  
As the evidence did not demonstrate a reliable diagnosis of 
PTSD, the newly submitted evidence was deemed not to be 
material, and the claim was not reopened.  

The competent medical evidence associated with the claims 
file subsequent to the last final March 1998 rating decision 
includes a VA examination report dated July 2001.  That 
examination report stated that the veteran did not fulfill 
the requirements for a diagnosis of PTSD.  

The Board finds that the July 2001 VA examination report does 
not constitute "new" evidence as contemplated under 
38 C.F.R. § 3.156(a).  The evidence of record prior to such 
examination failed to reveal a clinically appropriate 
diagnosis of PTSD.  Moreover, such evidence did not show a 
causal relationship between the veteran's anxiety disorder 
and active service.  Following examination in July 2001, such 
evidence was still lacking from the claims file.  Thus, such 
evidence failed to contribute anything new to the veteran's 
claim and is therefore cumulative and redundant under 
38 C.F.R. § 3.156(a).  

In addition to being cumulative and redundant, the July 2001 
VA examination report added to the record subsequent to the 
March 1998 rating decision does not support the veteran's 
claim of entitlement to service connection for a mental 
disorder, to include PTSD and anxiety disorder.  To be 
material, the evidence must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and (b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a) (emphasis added).  
As the newly submitted evidence failed to establish a 
diagnosis of PTSD and also failed to provide an etiological 
opinion linking anxiety disorder to service, such evidence is 
not so significant, either by itself or with other evidence, 
that it must be considered in order to fairly decide the 
claim and hence is not "material" under 38 C.F.R. 
§ 3.156(a).  

In conclusion, the Board finds that the evidence received 
subsequent to March 1998 is not new and material and does not 
serve as a basis for reopening the claim of entitlement to 
service connection for a mental disorder, to include PTSD and 
anxiety disorder.  Until the appellant meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

X.  Chronic conjunctivitis  

The veteran's claim of entitlement to service connection for 
conjunctivitis was first considered and denied by the RO in 
January 1993.  The veteran did not timely appeal that 
determination and it became final.  See 38 U.S.C.A. § 7105.  
In March 1998, the RO denied the veteran's request to reopen 
that claim.  Again, no appeal was made, and as a result, the 
March 1998 rating action also became final.  

The evidence associated with the claims file at the time of 
the last final determination in March 1998 included service 
medical records dated from November 1990 to May 1991, and 
also included National Guard records.  Moreover, the RO 
considered VA outpatient treatment reports dated from 1993 to 
1997.  

Physical examinations during service were negative for any 
eye disorders and the veteran denied eye trouble in reports 
of medical history.  Following service, VA outpatient 
treatment reports revealed treatment for conjunctivitis in 
February 1995, but did not contain a competent medical 
opinion causally relating that condition to active service.  
Due to the absence of such an etiological opinion, the RO 
failed to find that new and material evidence had been 
presented such as to reopen the claim.  

The competent medical evidence associated with the claims 
file subsequent to the last final March 1998 rating decision 
includes a VA examination report dated July 2001.  That 
examination report demonstrated a conjunctival disorder.  The 
VA examiner did not state that such disorder was causally 
related to active service.  

The Board finds that the July 2001 VA examination report does 
not constitute "new" evidence as contemplated under 
38 C.F.R. § 3.156(a).  The evidence of record prior to such 
examination established a current disability of 
conjunctivitis, but did not link that condition to service.  
Following examination in July 2001, such evidence continues 
to be lacking from the claims file.  Thus, the newly 
submitted  evidence is cumulative and redundant under 
38 C.F.R. § 3.156(a).  

In addition to being cumulative and redundant, the July 2001 
VA examination does not bear directly and substantially on 
the matter under consideration, namely, whether the veteran's 
currently diagnosed conjunctivitis relates to service.  As 
such, that evidence is not material under 38 C.F.R. 
§ 3.156(a). 

In conclusion, the Board finds that the evidence received 
subsequent to March 1998 is not new and material and does not 
serve as a basis for reopening the claim of entitlement to 
service connection for chronic conjunctivitis.  Until the 
appellant meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for hearing loss as due to an undiagnosed illness is denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a skin disorder as due to an undiagnosed illness is 
denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for sprue colitis as due to an undiagnosed illness is denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for loss of vision as due to an undiagnosed illness is 
denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for tinnitus is denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for headaches as due to an undiagnosed illness is denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for cardiovascular signs as due to an undiagnosed illness is 
denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a skeletal disorder as due to an undiagnosed illness is 
denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a mental condition, to include post traumatic stress 
syndrome (PTSD) and anxiety disorder is denied.  

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for chronic conjunctivitis is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

